                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

 PAR PHARMACEUTICAL, INC., PAR
 STERILE PRODUCTS, LLC, and ENDO
 PAR INNOVATION COMPANY, LLC,

                       Plaintiffs,

               v.
                                                     C.A. No. 19-712-CFC
 AMNEAL PHARMACEUTICALS GMBH,
 AMNEAL PHARMACEUTICALS OF NEW
 YORK LLC, AMNEAL BIOSCIENCES
 LLC, and AMNEAL PHARMACEUTICAL
 PVT. LTD,

                       Defendants.


 PAR PHARMACEUTICAL, INC., PAR
 STERILE PRODUCTS, LLC, and ENDO
 PAR INNOVATION COMPANY, LLC,

                       Plaintiffs,
                                                     C.A. No. 18-2032-CFC
               v.                                    (Consolidated)

 AMPHASTAR PHARMACEUTICALS, INC.,
 et al.,

                       Defendants.


    STIPULATED ORDER FOR SUBSITUTION OF AMNEAL, EU, LIMITED FOR
             AMNEAL PHARMACEUTICALS COMPANY GMBH

       Plaintiffs Par Pharmaceutical, Inc., Par Sterile Products, LLC, and Endo Par Innovation

Company, LLC’s (collectively, “Plaintiffs”) and Defendants Amneal Pharmaceuticals Company

GmbH (“Amneal GmbH”), Amneal Pharmaceuticals of New York, LLC (“Amneal NY”),

Amneal Biosciences LLC (“Amneal Biosciences”), and Amneal Pharmaceutical Pvt. Ltd.

(“Amneal Pvt.”) together with Amneal EU, Limited (“Amneal EU”) (collectively, “the Amneal
Entities”) hereby stipulate and move to substitute Amneal EU for Amneal GmbH in this action

without prejudice. The action will continue against Amneal EU, Amneal NY, Amneal Pvt., and

Amneal Biosciences.

       It is further stipulated and agreed that:

       1.      Amneal GmbH, in conjunction with Amneal NY, submitted Abbreviated New

               Drug Application (“ANDA”) No. 212944 and ANDA No. 212945, seeking

               approval of generic versions of Plaintiffs’ VASOSTRICT® to the United States

               Food and Drug Administration.

       2.      The Amneal Entities represent and warrant that Amneal GmbH has transferred

               ownership of ANDA No. 212944 and ANDA No. 212945 to Amneal EU, and that

               Amneal GmbH no longer has any interest in ANDA No. 212944 and ANDA No.

               212945.

       3.      The Amneal Entities stipulate that, for the purposes of this lawsuit and any

               potential acts of infringement, Amneal EU, Limited shall be considered to have

               filed ANDA No. 212944 and ANDA No. 212945 in conjunction with Amneal

               NY.

       4.      The parties hereby move for an order that, pursuant to Federal Rule of Civil

               Procedure 25(c), Amneal EU shall be substituted as a defendant in the above

               captioned matter for Amneal GmbH.

       5.      Amneal GmbH will be bound by any Judgment, Order, or decision in this action,

               or any appeal thereof as if it were a party to the action.

       6.      Amneal NY, Amneal Pvt., Amneal Biosciences, and Amneal GmbH stipulate that

               Amneal GmbH’s documents, witnesses and information are in Amneal NY,



                                                   2
          Amneal Biosciences, and/or Amneal Pvt.’s custody or control for purposes of

          discovery in this lawsuit, subject to paragraph 7.

    7.    If the parties agree that an Amneal GmbH employee is a necessary fact witness,

          the witness will be made available for deposition (at or near the witness’s work

          location) upon notice to Amneal NY, Amneal Pvt., and Amneal Biosciences. If

          the parties disagree as to whether the Amneal GmbH employee is a necessary fact

          witness, then the parties shall present the matter to the Court for resolution. In the

          event that the Court orders that the deposition of the Amneal GmbH employee

          shall be taken, then the Amneal GmbH employee will be made available for

          deposition (at or near the witness’s work location) pursuant to the Court’s Order,

          without requiring the Plaintiffs to adhere to the procedures of the Hague

          Convention. The parties agree that, at Plaintiffs’ discretion, any such deposition

          may be taken remotely via videoconferencing.

    8.    The case caption in C.A No. 19-712-CFC shall be amended to read as follows:

PAR PHARMACEUTICAL, INC., PAR
STERILE PRODUCTS, LLC, and ENDO
PAR INNOVATION COMPANY, LLC,

                   Plaintiffs,

           v.

AMNEAL EU, LIMITED, AMNEAL                        C.A. No. 19-712-CFC
PHARMACEUTICALS OF NEW YORK
LLC, AMNEAL BIOSCIENCES LLC,
AMNEAL PHARMACEUTICAL HOLDING
COMPANY LLC, and AMNEAL
PHARMACEUTICAL PVT. LTD,

                   Defendants.




                                            3
Dated: June 29, 2020                Respectfully submitted,

Of Counsel:                         FARNAN LLP

Martin J. Black                     /s/ Michael J. Farnan
Sharon K. Gagliardi                 Brian E. Farnan (Bar No. 4089)
Brian M. Goldberg                   Michael J. Farnan (Bar No. 5165)
Joseph J. Gribbin (Bar No. 5677)    919 N. Market St., 12th Floor
DECHERT LLP                         Wilmington, DE 19801
Cira Centre                         Telephone: (302) 777-0300
2929 Arch Street                    Fax: (302) 777-0301
Philadelphia, PA 19104              bfarnan@farnanlaw.com
Tel: (215) 994-4000                 mfarnan@farnanlaw.com
martin.black@dechert.com
sharon.gagliardi@dechert.com
brian.goldberg@dechert.com
joe.gribbin@dechert.com

Robert D. Rhoad
DECHERT LLP
502 Carnegie Center, Suite #104
Princeton, NJ 08540
Tel: (609) 955-3200
robert.rhoad@dehcert.com

Johnathan D.J. Loeb, Ph.D.
DECHERT LLP
2400 W. El Camino Real, Suite 700
Mountain View, CA 94040-1499
Tel: (650) 813-4995
jonathan.loeb@dechert.com

Blake B. Greene
DECHERT LLP
300 W. 6th Street, Suite 2010
Austin, TX 78701
Tel: (512) 394-3000
blake.greene@dechert.com




                                        4
 OF COUNSEL:                      YOUNG CONAWAY STARGATT &
                                   TAYLOR, LLP
 Huiya Wu
 Linnea Cipriano                  /s/ Robert M. Vrana
 Tiffany Mahmood                  Anne Shea Gaza (No. 4093)
 Jacqueline Genovese Bova         Robert M. Vrana (No. 5666)
 GOODWIN PROCTER LLP              Rodney Square
 The New York Times Building      1000 North King Street
 620 Eighth Avenue                Wilmington, DE 19801
 New York, NY 10018               302-571-6600
 hwu@goodwinlaw.com               agaza@ycst.com
 lcipriano@goodwinlaw.com         rvrana@ycst.com
 tmahmood@goodwinlaw.com
 jbova@goodwinlaw.com             Attorneys for Defendants Amneal Pharmaceuticals
 Tel: (212) 813-8800              Company GmbH et al.




SO ORDERED THIS ___day of _________ 2020



                                    The Honorable Colm F. Connolly
26699136




                                      5
